IN THE COURT OF APPEALS OF NORTH CAROLINA

                                         No. COA16-838

                                    Filed: 7 February 2017

Mecklenburg County, No. 14 JB 851

IN THE MATTER OF: D.E.P.




       Appeal by juvenile from order entered 25 April 2016 by Judge David H.

Strickland in Mecklenburg County District Court. Heard in the Court of Appeals 11

January 2017.

       Blass Law, PLLC, by Danielle Blass, for juvenile-appellant.

       Attorney General Joshua H. Stein, by Special Deputy Attorney General Jennie
       Wilhelm Hauser, for the State.


       ZACHARY, Judge.


       The juvenile-appellant, Daniel,1 appeals from a disposition order that

committed him to the Department of Juvenile Justice for placement in a training

school for a minimum of six months and a maximum not to exceed his eighteenth

birthday. On appeal Daniel argues that the trial court erred in its disposition order

by failing to enter findings that reflected its consideration of the factors set out in

N.C. Gen. Stat. § 7B-2501(c), and abused its discretion by entering a Level 3




       1  We refer to the juvenile by the pseudonym Daniel in this opinion for ease of reading and to
protect the juvenile’s privacy.
                                     IN RE: D.E.P.

                                   Opinion of the Court



disposition committing him to training school.            For the reasons that follow, we

disagree.

                           I. Factual and Procedural Background

      Daniel was born in 1999 and grew up in Charlotte, North Carolina. On 22

December 2014, the Mecklenburg County Department of Juvenile Justice filed

petitions alleging that Daniel was a delinquent juvenile in that he had committed the

misdemeanor offenses of communicating a threat, second-degree trespass, simple

assault, and assault on a government official. On 20 February 2015, a petition was

filed alleging that Daniel was guilty of simple possession of less than a half ounce of

marijuana. On 6 March and 31 March 2015, petitions were filed alleging that Daniel

had committed the offense of robbery with a dangerous weapon and conspiracy to

commit robbery with a dangerous weapon. Daniel’s father and older brother were

identified in the petition as Daniel’s co-conspirators.

      In connection with the juvenile petitions, a juvenile court counselor filed a

report for the trial court’s use. This report described Daniel’s attitude towards

authority figures as “very rude and disrespectful” and stated that Daniel’s mother

was unable to effectively discipline Daniel.       At school, Daniel had a “history of

suspensions for aggressive behaviors, being disruptive, insubordinate, and fighting”

and had admitted to skipping school on occasion. Daniel had been diagnosed with

Type 2 diabetes for which he took insulin, as well as ADHD (attention deficit



                                          -2-
                                     IN RE: D.E.P.

                                   Opinion of the Court



hyperactivity disorder) and ODD (oppositional defiant disorder), for which he was

prescribed a psychoactive medication.

      On 15 July 2015, a hearing was conducted on the juvenile petitions filed in this

case. Daniel admitted that he had committed the offense of robbery with a dangerous

weapon, and the State dismissed the other petitions. On 23 July 2015, the trial court

entered an order that adjudicated Daniel to be a delinquent juvenile and imposed a

Level 2 disposition, pursuant to N.C. Gen. Stat. § 7B-2508 (2015). Daniel was placed

on juvenile probation for a period of 12 months and was required to comply with a

6:00 p.m. curfew, attend school regularly, and not violate any laws or possess any

controlled substances.

      On 1 September 2015, juvenile petitions were filed alleging that on 27 July

2015, just four days after being placed on probation, Daniel committed the offenses

of resisting, delaying, or obstructing a law enforcement officer (when he jumped from

a stolen vehicle), and possession of less than a half ounce of marijuana. Daniel’s court

counselor filed a motion for review alleging that Daniel had violated the terms of his

juvenile probation by committing the offenses alleged in the petitions, by failing to

adhere to the court-imposed curfew, and by being suspended from school for ten days.

At a hearing conducted on 21 October 2015, Daniel admitted to possession of

marijuana and the State dismissed the petition alleging that Daniel had resisted an

officer. The trial court entered an order that continued Daniel on juvenile probation.



                                          -3-
                                    IN RE: D.E.P.

                                  Opinion of the Court



On 8 January 2016, Daniel’s court counselor filed a motion for review, alleging that

Daniel had violated probation by failing to abide by his curfew and by being

suspended from school for ten days.      Another motion for review was filed on 2

February 2016, alleging that Daniel had violated his probation by leaving the home

of his grandmother, with whom he had been directed to reside.

      On 1 March 2016, the trial court conducted a hearing on the motions for review,

at which Daniel admitted to violating the terms of his probation. The trial court

continued the disposition until 11 April 2016, and entered an order that stated in

relevant part that “[i]f [Daniel] does what he needs to do then he will remain at a

Level 2 disposition[;] if not he will be committed to training school.” On 30 March

2016, a motion for review was filed, alleging that Daniel had violated probation by

skipping school and being suspended from school. Following a dispositional hearing,

the trial court entered an order on 25 April 2016, imposing a Level 3 disposition and

committing Daniel to training school for a period of at least six months until no later

than his 18th birthday. Daniel has appealed to this Court from this order.

                                  II. Standard of Review

      On appeal, Daniel does not dispute the validity of his adjudication as a

delinquent juvenile or dispute the fact that he violated the terms of his probation.

Nor does Daniel challenge the trial court’s statutory authority pursuant to N.C. Gen.

Stat. § 7B-2510(e) (2015) to impose a Level 3 disposition committing him to training



                                         -4-
                                     IN RE: D.E.P.

                                   Opinion of the Court



school upon Daniel’s admission to violating his probation. Daniel argues instead that

the trial court failed to comply with the statutory requirements for entry of a

dispositional order and that the trial court’s choice of disposition constituted an abuse

of the court’s discretion. Accordingly, we first review the standards to which a trial

court must adhere in fashioning an appropriate disposition for a delinquent juvenile.

      N.C. Gen. Stat. § 7B-2500 (2015) provides that:

             The purpose of dispositions in juvenile actions is to design
             an appropriate plan to meet the needs of the juvenile and
             to achieve the objectives of the State in exercising
             jurisdiction, including the protection of the public. The
             court should develop a disposition in each case that:

             (1) Promotes public safety;

             (2) Emphasizes accountability and responsibility of both
             the parent, guardian, or custodian and the juvenile for the
             juvenile’s conduct; and

             (3) Provides the appropriate consequences, treatment,
             training, and rehabilitation to assist the juvenile toward
             becoming a nonoffending, responsible, and productive
             member of the community.

      The three levels of disposition for a delinquent juvenile are set out in N.C. Gen.

Stat. § 7B-2508, which correlates the permissible disposition level to the offense for

which the juvenile is being adjudicated delinquent and his prior history of juvenile

adjudications. Daniel was initially given a Level 2-Intermediate disposition. Upon

his repeated violation of the terms of probation, the trial court was authorized under

N.C. Gen. Stat. § 7B-2510(e) to “order a new disposition at the next higher level on


                                           -5-
                                      IN RE: D.E.P.

                                   Opinion of the Court



the disposition chart[,]” in this case a disposition under Level 3-Commitment. Daniel

does not dispute that the disposition in the present case represented a legally valid

choice under the relevant statutes.

      The standard of review in such cases is well established: “In instances

involving permissive statutory language, such as the language contained in N.C. Gen.

Stat. § 7B-2510(e), the validity of the trial court’s actual dispositional decision is

reviewed on appeal using an abuse of discretion standard of review.” In re Z.T.W.,

238 N.C. App. 365, 370, 767 S.E.2d 660, 664-65 (2014) (citation omitted). “[A]n abuse

of discretion is established only upon a showing that a court’s actions are manifestly

unsupported by reason, or so arbitrary that [they] could not have been the result of a

reasoned decision.” In re E.S., 191 N.C. App. 568, 573, 663 S.E.2d 475, 478 (2008)

(internal quotation marks and citation omitted). “[A] trial court’s dispositional

decision should be upheld on appeal unless the decision in question could not have

been a reasoned one.” Z.T.W., 238 N.C. App. at 370, 767 S.E.2d at 665.

               III. Sufficiency of Findings of Fact in the Dispositional Order

      Daniel argues first that the trial court erred by failing to include appropriate

findings of fact in the dispositional order.      N.C. Gen. Stat. § 7B-2501(c) (2015)

provides that, in “choosing among statutorily permissible dispositions,” the trial court

“shall select a disposition that is designed to protect the public and to meet the needs




                                          -6-
                                     IN RE: D.E.P.

                                   Opinion of the Court



and best interests of the juvenile” and that the trial court’s selection should be based

upon:

              (1) The seriousness of the offense;

              (2) The need to hold the juvenile accountable;

              (3) The importance of protecting the public safety;

              (4) The degree of culpability indicated by the circumstances
              of the particular case; and

              (5) The rehabilitative and treatment needs of the juvenile
              as indicated by a risk and needs assessment.

        N.C. Gen. Stat. § 7B-2512 (2015) provides in relevant part that the

“dispositional order shall be in writing and shall contain appropriate findings of fact

and conclusions of law.” On appeal, Daniel asserts that in order for a trial court’s

findings in a disposition order to constitute the “appropriate” findings of fact required

by N.C. Gen. Stat. § 7B-2512, these findings must reference the specific factors listed

in N.C. Gen. Stat. § 7B-2501(c) and must document the trial court’s consideration of

each of these factors. On the other hand, the State argues on appeal that “neither

statute requires the trial court to make written findings of fact for each of the five

considerations under [N.C. Gen. Stat. §] 7B-2501(c).” After careful review, we agree

with the State.

        The position taken by Daniel on appeal is based upon the discussion in some

of our prior cases concerning the holding of In re Ferrell, 162 N.C. App. 175, 589



                                          -7-
                                      IN RE: D.E.P.

                                   Opinion of the Court



S.E.2d 894 (2004). However, upon thorough examination, it is apparent that the

standard posited rests upon the mischaracterization of Ferrell and subsequent

repetition of this error.

       As discussed above, N.C. Gen. Stat. § 7B-2501(c) directs the court to consider

specific factors in its determination of the appropriate level or type of disposition in

a juvenile delinquency case. In Ferrell, the juvenile appealed from a specific provision

of the disposition order that removed him from the custody of his mother and placed

him in the custody of his father. Although the juvenile did not challenge the

dispositional level or type of disposition chosen by the trial court, the Ferrell opinion

observed that a court’s discretion to fashion an appropriate disposition is not

unlimited, noting the statutory parameters for selection of a disposition level that are

set out in N.C. Gen. Stat. § 7B-2501(c). The opinion in Ferrell also quoted the

requirement in N.C. Gen. Stat. § 7B-2512 that the court’s order “shall be in writing

and shall contain appropriate findings of fact and conclusions of law.” (emphasis in

original). We held that “the findings of fact in the dispositional order do not support

the trial court’s decision to transfer custody of the juvenile from the mother to the

father” and set aside that part of the disposition order. Ferrell, 162 N.C. App. at 177,

589 S.E.2d at 895.

       Significantly, the issue addressed by our opinion in Ferrell was confined to the

adequacy of the trial court’s findings to support its transfer of custody from the child’s



                                          -8-
                                      IN RE: D.E.P.

                                    Opinion of the Court



mother to his father. The case did not involve any consideration of the court’s

determination of the appropriate disposition level, which was not implicated in any

manner by the court’s custody decision. Our opinion in Ferrell did not discuss the

extent, if any, to which a disposition order must reference the factors set out in N.C.

Gen. Stat. § 7B-2501 in order to justify the court’s selection of a particular disposition.

Moreover, the provision of the disposition order that was at issue in Ferrell - whether

the juvenile’s custody should be with his mother or with his father - is entirely

separate from the determination of an appropriate disposition level. Thus, Ferrell did

not hold that it is reversible error for a trial court to enter a disposition order that

fails to include findings that demonstrate its consideration of the factors in N.C. Gen.

Stat. § 7B-2501. In fact, Ferrell said nothing at all on this subject.

      In In re V.M., 211 N.C. App. 389, 391-92, 712 S.E.2d 213, 215 (2011), this Court

stated as the basis for its ruling that “we have previously held that the trial court is

required to make findings demonstrating that it considered the N.C.G.S. § 7B-2501(c)

factors in a dispositional order entered in a juvenile delinquency matter[,]” and cited

Ferrell as authority for this statement. However, Ferrell did not address the degree

to which a court’s findings must specifically reflect consideration of the factors listed

in N.C. Gen. Stat. § 7B-2501(c), and did not set out any rule regarding this issue.

Nonetheless, V.M.’s mischaracterization of Ferrell was repeated in several later




                                           -9-
                                      IN RE: D.E.P.

                                   Opinion of the Court



cases. For example, in In re J.J., 216 N.C. App. 366, 375, 717 S.E.2d 59, 65 (2011),

the opinion quoted V.M. as follows:

             [T]he trial court was required to make written findings of
             fact in its dispositional order. “[T]he trial court is required
             to make findings demonstrating that it considered the
             N.C.G.S. § 7B-2501(c) factors in a dispositional order
             entered in a juvenile delinquency matter.” In re V.M., [211]
             N.C. App. [389, 392], 712 S.E.2d 213, 215 (2011). Thus, the
             trial court erred in failing to include the requisite findings
             of fact in its dispositional order. Accordingly, we must
             vacate the trial court’s dispositional order and remand the
             matter to the trial court to make the statutorily mandated
             findings of fact in the juvenile’s written dispositional order.

See also, e.g., In re K.C., 226 N.C. App. 452, 462, 742 S.E.2d 239, 246 (2013) (“We

have interpreted [§ 7B-2512] to require the juvenile court ‘to make findings

demonstrating that it considered the N.C.G.S. § 7B-2501(c) factors in a dispositional

order entered in a juvenile delinquency matter.’ In re V.M., 211 N.C. App. 389, 391,

712 S.E.2d 213, 215 (2011)”), and In re G.C., 230 N.C. App. 511, 520, 750 S.E.2d 548,

554 (2013) (“in Ferrell, the trial court’s findings of fact were deemed to be insufficient

because they did not fully address the factors laid out in § 7B-2501”).

      It is axiomatic that “[w]here a panel of the Court of Appeals has decided the

same issue, albeit in a different case, a subsequent panel of the same court is bound

by that precedent, unless it has been overturned by a higher court.” In re Appeal from

Civil Penalty, 324 N.C. 373, 384, 379 S.E.2d 30, 36 (1989). However, the opinion in

Ferrell did not arrive at a determination or “decide” the issue of a trial court’s duty to



                                          - 10 -
                                      IN RE: D.E.P.

                                    Opinion of the Court



include findings in its disposition order that match the factors in N.C. Gen. Stat. §

7B-2501. Nor did V.M. analyze or decide this issue; rather, the opinion merely

referenced an erroneous characterization of the earlier opinion in Ferrell. As a result,

our clarification of the actual holding of the Ferrell opinion does not constitute

“overruling” Ferrell or any of the later cases that cited Ferrell.

       The requirements for a dispositional order are governed by N.C. Gen. Stat. §

7B-2512, which states in relevant part that:

              The dispositional order shall be in writing and shall
              contain appropriate findings of fact and conclusions of law.
              The court shall state with particularity, both orally and in
              the written order of disposition, the precise terms of the
              disposition including the kind, duration, and the person
              who is responsible for carrying out the disposition and the
              person or agency in whom custody is vested.

       Upon careful review of the statutory language and our prior jurisprudence, we

find no support for a conclusion that in every case the “appropriate” findings of fact

must make reference to all of the factors listed in N.C. Gen. Stat. § 7B-2501(c),

including those factors that were irrelevant to the case or in regard to which no

evidence was introduced. However, because Daniel’s sole challenge to the sufficiency

of the trial court’s findings of fact is that they fail to demonstrate consideration of the

factors in N.C. Gen. Stat. § 7B-2501(c), we have reviewed this argument and conclude

that the court’s findings indicate its consideration of these factors.




                                           - 11 -
                                   IN RE: D.E.P.

                                 Opinion of the Court



      The trial court’s findings of fact are contained in an attachment to its

dispositional order that is titled “Findings of Fact for [Daniel] Level 3 Commitment

Order.” This attachment states that:

            The juvenile was adjudicated on a serious charge of
            Robbery with a Dangerous weapon on July 16th, 2015, at a
            level 2. Eleven days later, he was charged with
            misdemeanor possession of marijuana, and was
            adjudicated on that charge on October 21st, 2015. The
            juvenile was originally compliant with the probationary
            term during October and November of 2015, engaging in
            the GAP program and doing his community service while
            residing with his grandmother. Starting in December, the
            juvenile [began] violating curfew orders, leaving his home
            all night on December 15th, and eventually leaving his
            grandmother’s home permanently on December 29th, as
            well as moving in with his father who was a co-defendant
            on the underlying RWDW, in violation of his court order.
            He was also suspended 10 days from school for fighting.
            The juvenile admitted an MFR relating to these violations
            on March 1st 2016, and disposition was continued until
            April in order to give the juvenile one last opportunity to
            comply with the court orders. The court’s orders required
            that the juvenile was placed back into the grandmother’s
            home with his mother, the juvenile was to obtain a
            substance abuse assessment at McLeod, not be suspended
            from school or be late to school unexcused, cooperate with
            YFS, complete his community service hours, and cooperate
            with Access treatment. On March 3rd, the juvenile was
            suspended from school for fighting with another student.
            On March 22nd, the juvenile was absent from his second
            block class unexcused. An MFR was filed on 3/30/16 for
            these violations, and the juvenile admitted the MFR on
            4/18/2016. The juvenile had also not received substance
            treatment at McLeod since the previous court date. While
            the juvenile did complete his community service hours and
            the GAP program, due to the serious nature of the
            underlying offense adjudicated, and the continued


                                        - 12 -
                                      IN RE: D.E.P.

                                   Opinion of the Court



             noncompliance with court orders regarding school, curfew,
             substance abuse treatment, and having contact with his
             father, the Court finds that a YDC is the most appropriate
             structure for the juvenile and the community’s needs.

      As discussed above, the factors upon which the trial court is directed to base

its determination of the appropriate dispositional level include (1) the seriousness of

the offense; (2) the need to hold the juvenile accountable; (3) the importance of

protecting the public safety; (4) the degree of culpability indicated by the

circumstances of the particular case; and (5) the rehabilitative and treatment needs

of the juvenile as indicated by a risk and needs assessment. We conclude that the

trial court’s findings of fact demonstrate its consideration of these criteria.

      The parties do not dispute that robbery with a dangerous weapon is a serious

offense, and the trial court found that Daniel “was adjudicated on a serious charge of

Robbery with a Dangerous weapon,” thereby demonstrating the court’s consideration

of the “seriousness of the offense.” The trial court’s findings set out in some detail

Daniel’s repeated failure to comply with the terms of his probation, despite being

given several opportunities to remain on probation. These findings establish the

court’s consideration of the “need to hold the juvenile accountable.” The trial court’s

consideration of the need to protect the public is illustrated by its findings that Daniel

was adjudicated for committing an armed robbery and that he has been suspended

from school for fighting.




                                          - 13 -
                                     IN RE: D.E.P.

                                   Opinion of the Court



      We next examine the extent to which the trial court’s findings demonstrate its

consideration of Daniel’s “degree of culpability.”        Upon Daniel’s adjudication as

delinquent, the trial court had the authority to impose either a disposition Level 2-

Intermediate or 3-Commitment. N.C. Gen. Stat. § 7B-2508(f) (2015). Daniel stresses

on appeal that his co-defendant in this offense was his father. We presume that the

trial court considered Daniel’s reduced level of culpability when it imposed a Level 2

disposition. The disposition order at issue on appeal is, however, based primarily

upon Daniel’s repeated violations of probation rather than upon the offense for which

Daniel was originally adjudicated delinquent. Accordingly, it is Daniel’s “degree of

culpability” for his probation violations that is most relevant, rather than his role in

the robbery. The court’s findings set out various ways in which Daniel violated

probation, including possessing marijuana, violating curfew, missing school, and

being suspended from school. These violations are based upon Daniel’s own actions

and do not suggest that some other person was partly responsible for Daniel’s

violating probation. As a result, these findings indicate that the trial court considered

the degree to which Daniel was culpable as regards the violations of the terms of his

probation. Finally, the dispositional order expressly references Daniel’s failure to

obtain treatment for substance abuse, thus indicating the court’s consideration of

Daniel’s rehabilitative and treatment needs.        We conclude that the trial court’s




                                          - 14 -
                                     IN RE: D.E.P.

                                   Opinion of the Court



findings of fact adequately demonstrate its consideration of the factors set out in N.C.

Gen. Stat. § 7B-2501(c).

      We have considered Daniel’s appellate argument urging us to reach a contrary

result. We conclude, however, that Daniel is essentially contending that the trial

court should have made different findings, based on Daniel’s assessment of the

evidence, or that the trial court should have weighed the evidence differently. “It is,

however, the ‘duty of the trial judge to weigh and consider all competent evidence,

and pass upon the credibility of the witnesses, the weight to be given their testimony

and the reasonable inferences to be drawn therefrom.’ ‘It is not the function of this

Court to reweigh the evidence on appeal.’ ” Burger v. Smith, __ N.C. App. __, __, 776
S.E.2d 886, 896 (2015) (quoting Sauls v. Sauls, __ N.C. App. __, __, 763 S.E.2d 328,

330 (2014) (internal quotations omitted)).

      We hold that the trial court was not required by N.C. Gen. Stat. § 7B-2512 to

make findings of fact that expressly tracked each of the statutory factors listed in

N.C. Gen. Stat. § 7B-2501(c). However, because this is the sole basis of Daniel’s

challenge to the trial court’s findings, we have carefully reviewed the dispositional

order and conclude that the order does, in fact, demonstrate the court’s consideration

of the statutory factors. Given that Daniel has not challenged the court’s findings on

any other basis, we are not required to further define the requirements for a court’s

findings in a dispositional order, beyond the general requirement of N.C. Gen. Stat.



                                          - 15 -
                                       IN RE: D.E.P.

                                    Opinion of the Court



§ 7B-2512 that the findings be “appropriate.” In this regard, we note that N.C. Gen.

Stat. § 1A-1 Rule, 52(a)(1) (2015) provides in relevant part that in “all actions tried

upon the facts without a jury” the trial court “shall find the facts specially and state

separately its conclusions of law thereon and direct the entry of the appropriate

judgment.” Thus, in every case in which a trial court sits without a jury, it must enter

“appropriate” findings of fact. “What the evidence does in fact show is a matter the

trial court is to resolve, and its determination should be stated in appropriate and

adequate findings of fact.” Farmers Bank v. Distributors, 307 N.C. 342, 352, 298
S.E.2d 357, 363 (1983).

                               Trial Court’s Exercise of Discretion

      Daniel also contends that the trial court abused its discretion by imposing a

Level 3 disposition. We conclude that Daniel has failed to establish that the trial

court abused its discretion.

      It has long been the rule that:

             The abuse of discretion standard of review is applied to
             those decisions which necessarily require the exercise of
             judgment. The test for abuse of discretion is whether a
             decision “is manifestly unsupported by reason,” or “so
             arbitrary that it could not have been the result of a
             reasoned decision.” The intended operation of the test may
             be seen in light of the purpose of the reviewing court.
             Because the reviewing court does not in the first instance
             make the judgment, the purpose of the reviewing court is
             not to substitute its judgment in place of the decision
             maker. Rather, the reviewing court sits only to insure that



                                           - 16 -
                                      IN RE: D.E.P.

                                    Opinion of the Court



              the decision could, in light of the factual context in which
              it is made, be the product of reason.

Little v. Penn Ventilator Co., 317 N.C. 206, 218, 345 S.E.2d 204, 212 (1986) (quoting

White v. White, 312 N.C. 770, 777, 324 S.E.2d 829, 833 (1985), and State v. Wilson,

313 N.C. 516, 538, 330 S.E.2d 450, 465 (1985)).

       On appeal, Daniel acknowledges his repeated violations of probation, but

directs our attention to evidence in the record tending to show that Daniel faced

difficult family circumstances and that he successfully completed some of the

requirements of probation. The existence of such evidence, although it might have

supported a decision by the trial court to impose a Level 2 disposition, does not

support a conclusion that the trial court’s decision to impose a Level 3 disposition was

unreasonable.    As discussed above, during the eight months following Daniel’s

placement on juvenile probation, his court counselor filed motions for review alleging

violations of probation for, among other things, possession of marijuana, fighting at

school, failing to attend school, failing to cooperate with his court counselor, failing to

comply with his curfew, and absconding from the home where he had been ordered to

reside. Despite Daniel’s repeated probation violations, the trial court continued him

on probation several times. The last time that Daniel was in court to address an

alleged violation of probation, the trial court continued disposition for a month and

entered an order expressly warning that if Daniel failed to comply with the terms of

his probation, he would be sent to training school. However, Daniel continued to


                                           - 17 -
                                     IN RE: D.E.P.

                                   Opinion of the Court



violate his probation even after being given another chance to continue on a Level 2

disposition. Under these circumstances, we cannot conclude that the trial court’s

decision to impose a Level 3 disposition was manifestly unsupported by reason.

      For the reasons discussed above, we conclude that the trial court did not err in

its disposition order, and that its order is hereby

      AFFIRMED.

      Judges ELMORE and DILLON concur.




                                          - 18 -